XiEwis, J.
Where two cases against the same defendant, and in favor of different plaintiffs who have no privity of interest of any sort between them, are by consent of the parties tried together before an inferior judicatory, the judge of the superior court can not entertain .jurisdiction over the cases by one petition for certiorari complaining of the verdict in favor of each plaintiff; and this court has no .jurisdiction in such a case brought here by one writ of error complaining of the judgment of the court below in overruling the petition for certiorari. Patterson v. Hendrix, 72 Ga. 204; Hicks v. Walker, ante, 480; Western Assurance Co. v. Way, 98 Ga. 746.

Writ of error dismissed.


All the Justices concurring.